Exhibit 10.2

ZILLOW GROUP, INC.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT NOTICE

Zillow Group, Inc. (the “Company”) hereby grants to you an Option (the “Option”)
to purchase shares of the Company’s Class [A][C] Common Stock under the Zillow
Group, Inc. Amended and Restated 2011 Incentive Plan (the “Plan”). The Option is
subject to all the terms and conditions set forth in this Nonqualified Stock
Option Grant Notice (this “Grant Notice”) and in the Nonqualified Stock Option
Agreement (the “Stock Option Agreement”) and the Plan, which are incorporated
into this Grant Notice in their entirety.

Participant:

Grant Number:

Grant Date:

Vesting Commencement Date:

Number of Shares of Class [A][C]

Common Stock Subject to Option (the

“Shares”):

Exercise Price (per Share):

Option Expiration Date:

Type of Option:                                          Nonqualified Stock
Option

Vesting and Exercisability Schedule

(subject to continued employment or

service):

Additional Terms/Acknowledgement: You acknowledge receipt of, and understand and
agree to, this Grant Notice, the Stock Option Agreement and the Plan. You
further acknowledge that as of the Grant Date, this Grant Notice, the Stock
Option Agreement and the Plan set forth the entire understanding between you and
the Company regarding the Option and supersede all prior oral and written
agreements on the subject.



--------------------------------------------------------------------------------

ZILLOW GROUP, INC.

AMENDED AND RESTATED 2011 INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

Pursuant to your Nonqualified Stock Option Grant Notice (the “Grant Notice”) and
this Nonqualified Stock Option Agreement (this “Agreement”), Zillow Group, Inc.
(the “Company”) has granted you an Option under the Zillow Group, Inc. Amended
and Restated 2011 Incentive Plan (the “Plan”) to purchase the number of shares
of that class of the Company’s Common Stock (the “Common Stock”) indicated in
your Grant Notice (the “Shares”) at the exercise price indicated in your Grant
Notice. Capitalized terms not explicitly defined in this Agreement or the Grant
Notice but defined in the Plan have the same definitions as in the Plan.

The details of the Option are as follows:

1. Vesting and Exercisability. Subject to the limitations contained herein, the
Option will vest and become exercisable as provided in your Grant Notice,
provided that vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

2. Securities Law Compliance. Notwithstanding any other provision of this
Agreement, you may not exercise the Option unless the Shares issuable upon
exercise are registered under the Securities Act or, if such Shares are not then
so registered, the Company has determined that such exercise and issuance would
be exempt from the registration requirements of the Securities Act. The exercise
of the Option must also comply with other applicable laws and regulations
governing the Option, and you may not exercise the Option if the Company
determines that such exercise would not be in material compliance with such laws
and regulations.

3. Independent Tax Advice. You should obtain tax advice independent from the
Company when exercising the Option and prior to the disposition of the Shares.

4. Method of Exercise. You may exercise the Option by giving written notice to
the Company, in form and substance satisfactory to the Company, which will state
your election to exercise the Option and the number of Shares for which you are
exercising the Option. The written notice must be accompanied by full payment of
the exercise price for the number of Shares you are purchasing. You may make
this payment in any combination of the following: (a) by cash; (b) by wire
transfer or check acceptable to the Company; (c) if permitted by the Committee,
by having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option; (d) if permitted by the Committee, by
tendering already owned shares of Common Stock; (e) if the Common Stock is
registered under the Exchange Act and to the extent permitted by law, by
instructing a broker to deliver to the Company the total payment required; or
(f) by any other method permitted by the Committee.



--------------------------------------------------------------------------------

5. Treatment upon Termination of Service. The unvested portion of the Option
will terminate automatically and without further notice immediately upon your
Termination of Service. You may exercise the vested portion of the Option as
follows:

(a) General Rule. You must exercise the vested portion of the Option on or
before the earlier of (i) three months after your Termination of Service and
(ii) the Option Expiration Date;

(b) Retirement or Disability. If your employment or service relationship
terminates due to Retirement or Disability, you must exercise the vested portion
of the Option on or before the earlier of (i) one year after your Termination of
Service and (ii) the Option Expiration Date;

(c) Death. If your employment or service relationship terminates due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) one year after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) one year after the date of death and (y) the Option
Expiration Date; and

(d) Cause. The vested portion of the Option will automatically expire at the
time the Company or a Related Company first notifies you of your Termination of
Service for Cause, unless the Committee determines otherwise. If your employment
or service relationship is suspended pending an investigation of whether you
will be terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Service, any
Option you then hold may be immediately terminated by the Committee.

It is your responsibility to be aware of the date the Option terminates.

6. Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The Plan provides for exercise of the Option by a
beneficiary designated on a Company-approved form. Notwithstanding the
foregoing, the Committee, in its sole discretion, may permit you to assign or
transfer the Option, subject to such terms and conditions as specified by the
Committee.

7. Withholding Taxes. As a condition to the exercise of any portion of an
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such exercise.

8. Option Not an Employment or Service Contract. Nothing in the Plan or any
Award granted under the Plan will be deemed to constitute an employment contract
or



--------------------------------------------------------------------------------

confer or be deemed to confer any right for you to continue in the employ of, or
to continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other service relationship at any time, with or without
cause.

9. No Right to Damages. You will have no right to bring a claim or to receive
damages if you are required to exercise the vested portion of the Option within
three months (one year in the case of Retirement, Disability or death) of your
Termination of Service or if any portion of the Option is cancelled or expires
unexercised. The loss of existing or potential profit in the Option will not
constitute an element of damages in the event of your Termination of Service for
any reason even if the termination is in violation of an obligation of the
Company or a Related Company to you.

10. Binding Effect. The Grant Notice and this Agreement will inure to the
benefit of the successors and assigns of the Company and be binding upon you and
your heirs, executors, administrators, successors and assigns.

11. Section 409A. Notwithstanding any provision of the Plan, the Grant Notice or
this Agreement to the contrary, the Committee may, at any time and without your
consent, modify the terms of the Option as it determines appropriate to avoid
the imposition of interest or penalties under Section 409A; provided, however,
that the Company makes no representations that the Option will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to the Option.